DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment wherein one end of the elastic element is fixed to the first sleeve and the other end of the elastic element is fixed to the needle mount, and the elastic element provides the elastic pulling force causing the needle mount to move axially toward outside the receiving space (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the second blocking face" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 18 calls for dialyzing paper, which is provided to cover the opening of the third sleeve.  The disclosure does not support the enablement requirement for the term “dialyzing paper”.  With regard to the state of the prior art, the Examiner cannot find any reference to the term “dialyzing paper” in the prior art. The art understood definition of “dialyzing” is to subject to or undergo dialysis, but this definition does not seem germane to the instant usage. With regard to the amount of direction provided by the inventor, there does not appear to be any direction as to what the scope of the term “dialyzing paper” is or what the function of the dialyzing paper is which would provide some basis for inference.  With regard to the existence of working examples, the Examiner’s search has found no examples of dialyzing paper that would provide a basis for determining the scope of the claimed invention such that a person of ordinary skill in the art could make or use the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schraga (US 8,961,470).
Regarding claim 1, Schraga discloses a disposable injection needle (col. 1, lines 16-19; figs. ) including a needle mount (fig. 19 annotated below) provided with a tube needle that extends axially therethrough (fig. 19, annotated below), a first sleeve 10III, one end of which is suitable for connecting to the needle mount to form a receiving space between the first sleeve and the needle mount (fig. 19, annotated below), and the other end which is provided with a first opening (fig. 19, annotated below), a second sleeve 20III, one end of which is located inside the receiving space (fig. 19, annotated below), and the other end of which having a second opening extending out of the first opening (fig. 19, annotated below), wherein part of the second sleeve is provided, in an axially slidable manner, inside the receiving space, and the tube needle is adapted to protrude through the second opening (figs. 29, 30), an elastic element (spring shown in fig. 19) adapted to provide elastic force for the second sleeve to move axially toward outside the receiving space (col. 3, lines 46-47), wherein the second sleeve is adapted to retract inward the receiving space based on an external force overcoming the elastic force, so as to expose the tube of the needle (figs. 29, 30), wherein the second sleeve is provided with a guiding portion GP1, the first sleeve is providing with a guiding engagement portion GRIV, the sleeve guiding portion engages with the guiding engagement portion to guide circumferential rotation of the second sleeve based on axial movement of the second sleeve toward the inside of the receiving space (figs. 29, 30: second sleeve rotates to traverse the right side path and enter the left side path), the first sleeve is provided with a blocking member (fig. 19, annotated below) and the second sleeve is provided with a fastener (fig. 19, annotated below), wherein the blocking member and the fastener are arranged to allow the fastener to pass through the blocking member in the axial direction toward the second opening, and to prevent the fastener from passing through the blocking member in the axial direction away from the second opening to prevent the tube needle from being exposed via the second opening (fig. 19 annotated below, and described with regard to other figures in col. 7, lines 15-20).

    PNG
    media_image1.png
    788
    1310
    media_image1.png
    Greyscale

Regarding claim 13, Schraga discloses that one end of the second sleeve is located inside the receiving space (bottom end seen in fig. 19) and the other end is provided with the second opening and extends out form the first opening (see fig. 19, annotated above), and one part of the sleeve is provided in an axially slidable manner inside the receiving space (fig. 19, 29, 30).
Regarding claim 14, Schraga discloses that the second sleeve has a small-diameter portion (fig. 19: top portion) and a larger diameter portion (fig. 19: bottom portion), a step surface is formed at a junction therebetween (see fig. 19 annotated below), wherein the small diameter section is suitable for axially extending out of the first sleeve from the first opening (fig. 19), and the distal end of the small diameter section has the second opening and the second blocking face which is perpendicular to the axis and defines the second opening (see fig. 19 annotated below), the step surface is adapted to abut against a first blocking face, and the large diameter section is provided in an axially slidable manner inside the receiving space. 

    PNG
    media_image2.png
    804
    1120
    media_image2.png
    Greyscale

Regarding claim 15, Schraga discloses that the first end of the needle mount is provided with an engaging circumferential surface (fig. 19: annularly extending disk), and the first sleeve is suitable for being joined to the engaging circumferential surface (fig. 19).  The limitation “for being sleeve-jointed” is interpreted to be a product-by-process limitation.  The scope of a product by process claim is not limited to the recited steps, but rather the resulting structure.  The structure resulting from the claimed process of sleeve-joining the sleeve and the engaging circumferential surface is a structure as shown by Schraga fig. 19.
Regarding claim 16, Schraga further discloses a third sleeve (fig. 37: outer concentric portion of second sleeve).  The third sleeve, second sleeve, first sleeve and needle mount are all joined in a sleeve configuration.   The limitation “sleeve-joints” is interpreted to be a product-by-process limitation.  The scope of a product by process claim is not limited to the recited steps, but rather the resulting structure.  The structure shown by Schraga in fig. 37 meets this implied structure.
Regarding claim 19, Schraga discloses that the other end of the needle mount is provided with a connecting device suitable to connect with the injection pen 1 (fig. 19).
Regarding claim 20, Schraga discloses that the second sleeve includes two guiding portions and two limit arms arranged opposite each other (col. 9, lines 17-19; fig. 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga in view of Asbaghi (US 6,884,237).
Claim 2 calls for the inner wall of the first sleeve to be provided with a limit guiding slot in which the blocking member is provided, and the fastener is adapted to enter the limiting guiding slot due to the rotation of the second sleeve in the circumferential direction.  Schraga discloses that the first sleeve has a guiding slot as discussed above, but discloses that the locking mechanism is separate from the guiding slot.  Asbaghi teaches a disposable needle including a first sleeve and a second sleeve, wherein the first sleeve includes a limiting guide slot 244 including a blocking member (edge of slot 244) wherein the fastener enters the limiting guide slot after traversing the guiding engagement portion to prevent the second sleeve from moving back toward the retracted position (fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding engagement portion of Schraga to include a limiting guide slot and the guiding projection GP1 forming the fastener as taught by Asbaghi to lock the second sleeve in the position covering the needle after use thereby simplifying operation and manufacture of the device by integrating the locking mechanism with the guiding mechanism.
Regarding claim 8, the guiding projection of Schraga forms the fastener as discussed above with regard to claim 2, and further wherein the fastener is a projection which forms an arm, the surface of the arm that engages the limiting guide slot is the fastener.
Regarding claim 10, Schraga discloses that the first sleeve is provided with a guiding groove (fig. 29 right slot), and a limit guide slot (fig. 29 left shot), wherein the first sleeve is provided with the guide engagement portion (bottom of right slot), which is an inclined guiding slot connecting the end of the guiding groove and the limiting guiding slot (fig. 29 bottom of right slot that is angled toward bottom of left slot), the second sleeve includes a sleeve guiding arm GP1.  Claim 10 further calls for a blocking member to be provided inside the limit guiding slot, and the fastener is adapted to enter the limiting guiding slot due to the rotation of the second sleeve in the circumferential direction.  Schraga discloses that the first sleeve has a guiding slot as discussed above, but discloses that the locking mechanism is separate from the guiding slot.  Asbaghi teaches a disposable needle including a first sleeve and a second sleeve, wherein the first sleeve includes a limiting guide slot 244 including a blocking member (edge of slot 244) wherein the fastener enters the limiting guide slot after traversing the guiding engagement portion to prevent the second sleeve from moving back toward the retracted position (fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding engagement portion of Schraga to include a limiting guide slot and the guiding projection GP1 forming the fastener as taught by Asbaghi to lock the second sleeve in the position covering the needle after use thereby simplifying operation and manufacture of the device by integrating the locking mechanism with the guiding mechanism.

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga in view Asbaghi as applied to claim 2 above, and further in view of Targell (US 2005/0113750).
Claim 3 calls for the inner wall of the first sleeve to be provided with a first guiding rib, a second guiding rib, and a third guiding rib which extend in the axial direction and are spaced apart from one another and parallel to one another, wherein a first guiding groove is formed between the first guiding rib and the second guiding rib, and a second guiding groove, constituting the limiting guiding slot is formed between the second guiding rib and the third guiding rib, and due to the circumferential rotation, the fastener is adapted to move circumferentially from the first guiding groove to the second guiding groove.  Schraga discloses a guiding slot as claimed as discussed with regard to claim 1 above, and Asbaghi further teaches the limiting guide slot as discussed above with regard to claim 2, but both fail to disclose the ribs having grooves therebetween.  Targell teaches an injector having an inner sleeve and an outer sleeve, and wherein the guiding path is formed by ribs having grooves therebetween (figs. 12-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding slots of Schraga to be formed by ribs and grooves as taught by Targell, rather than a cut out slot, because doing so is a known alternative which provides the same function.  The resulting structure would be as claimed, see annotated Fig. 29 of Schraga below which shows how ribs aligned on the outer edges of the slots would form grooves in place of the slots, the slots and grooves being arranged as claimed.

    PNG
    media_image3.png
    571
    709
    media_image3.png
    Greyscale

Regarding claim 4, Schraga teaches that the guiding slot is shaped to facilitate moving of the fastener from the first track to the second track by rotating the sleeve (see fig. 29 annotated below).  It would have been obvious to preserve this shape by forming the second rib to have a slanted or pointed bottom end to guide the fastener through the bottom of the first groove into the second groove.

    PNG
    media_image4.png
    581
    902
    media_image4.png
    Greyscale

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga in view of Schubert et al (US 9,138,546).
Regarding claim 11, Schraga discloses that the first end of the needle mount is provided with an elastic element limiting column (fig. 19: spring surrounds column at proximal end of the spring), which extends axially from the first end of the needle mount, and through which the needle tube extends axially.  Claim 11 further calls for the other end of the second sleeve to have a second blocking face which is perpendicular to the axis and defines the second opening.  Schraga teaches that the second sleeve has a second blocking face (fig. 19, horizontal blocking face on distal end of spring), the spring extending from the limiting column to the blocking face, but fails to disclose that the blocking face defines the second opening.  Schubert teaches an injection needle having first and second sleeves, wherein the spring is biased between the limiting column and a second blocking face, the second blocking face is perpendicular to the axis and defines the second opening (fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second blocking face of Schraga to define the second opening as taught by Schubert because the configuration taught by Schubert is a known alternative and eliminates the need for the additional rib while providing a structure of support to the skin contacting surface of the second sleeve.
Allowable Subject Matter
Claims 6-7, 9, 12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art fails to teach or fairly suggest the ribs extending from the blocking member to the first opening, and from the blocking member to the end of the first sleeve, in combination with the features of the invention, substantially as claimed.
Regarding claim 6, the prior art fails to teach or fairly suggest that the needle mount is provided with the guiding engagement portions as claimed, in combination with the features of the invention, substantially as claimed.
Regarding claim 9, the prior art fails to teach or fairly suggest the side of the fastener facing the second opening is set as a compliant face, and the other side of the fastener facing the compliant face in the axial direction is set as a blocking face, in combination with the features of the invention, substantially as claimed.
Regarding claim 12, the prior art fails to teach or fairly suggest one end of the elastic element being fixed to the first sleeve and the other end being fixed to the needle mount, and the elastic element provides the elastic pulling force causing the needle mount to move axially toward the outside of the receiving space, in combination with the features of the invention, substantially as claimed.
Regarding claim 17, the prior art fails to teach the second anti-rotational mechanism as claimed, in combination with the features of the invention, substantially as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/             Primary Examiner, Art Unit 3783